Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 1 of 7   PageID #: 512


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA              :
                                      :
vs.                                   :   CRIMINAL NO. 21-00079-KD-B
                                      :
DARRIN SOUTHALL, et al.               :
                                      :
      Defendants.

                           ORDER ON ARRAIGNMENT

      Defendants    Darrin   Jamark   Southall,    Eric   Alonzo    Windham,

Nathaniel Hines, Derric Shermaine Kitt, Jadarrin Lamare Barnes,

Terrance Santez Malik Watkins, Willie Demarcus Oliver1, Randale

Demorris Hinton, Jason Ryan McDuffie, Shamartess Monique Whitsett,

Christian    Leontine   Glover,    Breneshia    Shantrese   Burroughs     and

Brandy Lesha Thrash appeared in court with their respective counsel

of record, on May 12, 2021, and were arraigned in accordance with

Fed.R.Crim.P. 10.       Appearing for the Government was Assistant

United States Attorney Gloria Bedwell.

     PLEA. Defendants each entered a plea of NOT GUILTY. If there
is a request to change this plea, Defendant shall file a Notice of
Intent to Plead Guilty2 no later than the pretrial conference and
the case will then be set on a plea docket. If Defendant files a
Notice of Intent to Plead Guilty prior to the pretrial conference,
the Deputy Clerk will schedule a change-of-plea hearing based on




      1Defendants Southall, Windham, Hines, Kitt, Watkins and
Barnes consented to appear by video conference.
      2The Notice of Intent to Plead Guilty shall reflect the
specific count(s)to which the Defendant will plea, and whether
there is a plea agreement.
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 2 of 7   PageID #: 513


the directions of the District Judge to whom the case is assigned.3

     TRIAL. This action is specially set for trial before Chief
Judge Kristi DuBose during the July 2021 criminal term. Jury
selection will be conducted on July 26, 2021 at 8:30 a.m., and the
trial will commence immediately thereafter. Counsel for the
Government advised that at present, it is anticipated that the
trial of this case will last eight (8) days.

     DISCOVERY. Discovery in this action shall be conducted
according to the requirements of SD ALA CrLR 16. If the United
States has not provided the information required by SD ALA CrLR
16(b) at the time of arraignment, a notice shall be filed no later
than May 26, 2021 which identifies the outstanding discovery and
provides the anticipated production date.      Disclosures by the
defendant, required in CrLR 16(b)(4), shall be accomplished no
later than June 9, 2021.

     JENCKS ACT STATEMENTS.    The Government agrees to provide
defense counsel with all Jencks Act statements no later than the
day scheduled for the commencement of the trial.

     PRETRIAL MOTIONS. All pretrial motions under Fed.R.Crim.P.
12(b) and (d), 14 and 16 and all notices or demands under
Fed.R.Crim.P. 12.1, 12.2, and 12.3, and SD ALA CrLR 12.5
(entrapment), and any motions to compel pursuant to S.D. Ala. CrLR
16(d) must be filed no later than June 14, 2021. Pretrial motions
filed after this date must contain an explanation as to why they
were not timely filed and will be considered only if good cause
for the tardy filing has been shown. Any discovery motion not
containing the required conferencing certificate will be stricken.
Any motion for limine must be filed no later than FIVE BUSINESS
DAYS AFTER THE FIRST PRETRIAL CONFERENCE HELD IN THIS CASE, June
28, 2021. Response to the motion in limine is due no later than
FIVE BUSINESS DAYS AFTER THE MOTION IS FILED.

     PRELIMINARY SENTENCING GUIDELINES INFORMATION. The United
States Probation Officer assigned to this case is Melissa
Rankin. Ms. Rankin is directed to prepare and file preliminary
guideline   sentencing   calculations   based  on   the   relevant
information that is available. The preliminary report is to be
filed no later than two days before the status conference, June 4,
2021, so that the parties will have sufficient time to review the

      3In those instances where a Notice of Intent to Plead Guilty
is filed prior to the pretrial conference date, it is not necessary
for counsel or the Defendant to appear for the conference.



                                      2
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 3 of 7   PageID #: 514


report prior to the status conference.       The filing of these
preliminary calculations is solely for the purpose of providing
the attorneys and defendants with information that may be helpful
in analyzing the possible applications of the United States
Sentencing Guidelines and in preparing the case for trial or other
resolution. Counsel shall be prepared to raise any questions or
concerns about the calculations during the status conference.

STATUS CONFERENCE. This action is scheduled for a status
conference on June 11, 2021, at 1:00 p.m., by telephone, before
Magistrate Judge Sonja F. Bivins. The number for counsel and the
defendant [if released on bond] to call-in is 888-273-3658;
access code 3106153. Defense counsel and lead Assistant United
States Attorney are directed to be present by PHONE at the
status conference. The attorneys are expected to have conferred
with their clients and to have thoroughly reviewed the
preliminary report and discovery materials prior to the status
conference so as to foster meaningful discussions about the
ultimate disposition of the case. The status conference
represents a critical stage in the criminal proceedings; thus,
personal attendance by PHONE by the attorneys is mandatory. When
requested, U.S. Probation officer Melissa Rankin will make
arrangements to appear. The date and time of the status
conference can be modified only with the approval of the
undersigned Magistrate Judge, but in no event will the
conference be conducted within seven days prior to the pretrial
conference.

     In those instances where a Notice of Intent to Plead Guilty
is filed prior to the status conference date, is not necessary for
counsel or the Defendant to appear for the status conference
provided defense counsel has also executed and filed a
Certification of Preliminary Guideline Calculations (Attachment 1)
along with the Notice of Intent to Plead Guilty.

     PRETRIAL CONFERENCE. A final pretrial conference is hereby
scheduled to be conducted before Chief District Judge Kristi K.
DuBose in Courtroom 4B on July 7, 2021 at 12:00 p.m. Lead trial
counsel shall attend the pretrial conference and shall be prepared
to give a FIRM COMMITMENT at the pretrial conference as to the
final disposition of this action. Defense counsel and counsel for
the Government shall also be prepared to discuss all pending
motions and discovery problems, possible stipulations, estimated
length of the trial, change of plea, and any other preliminary
matters.    Defendant may attend this conference, but his/her
presence is not required. Counsel who desire in-custody defendants
to attend must notify the undersigned Magistrate Judge within three
days of the conference date so that, where necessary, an order to


                                      3
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 4 of 7   PageID #: 515


produce can be issued to the United States Marshal.

     A request to reschedule the trial term may be presented in a
joint motion if the parties agree that due to the nature of the
case, more time is needed for discovery and adequate preparation.
Any request for a continuance shall detail the reasons for said
request, shall be in compliance with S.D. Ala. CrLR 12(a)(2), and
shall be filed AT LEAST ONE DAY before the pretrial conference. If
a motion for a continuance is not timely filed, it is deemed waived
except in those situations when events occurring after the pretrial
conference require a continuance.       A Defendant’s continuance
request shall include a Speedy Trial Waiver.       The Waiver must
comply with the form attached hereto as “Attachment 2,” and must
be executed by Defendant and his/her counsel.     No action will be
continued unless an appropriate waiver has been timely filed, and
good cause has been established.

     MANDATORY APPEARANCE OF COUNSEL. Counsel of record for all
parties are ORDERED to appear at all future Court proceedings in
this criminal action.    Those counsel who find it impossible to
attend (especially at the Probation Office conference, pretrial
conference, jury selection, or trial) must make arrangements to
have substitute counsel appear on behalf of their clients. Any
attorney who appears as substitute counsel shall have full
authorization from Defendant to act on his or her behalf and be
fully prepared to proceed. Substitute counsel shall not be counsel
for a co-Defendant unless permitted by the Court on motion by
Defendant.

     LOCAL RULES. All parties are reminded that the Local Rules
of this District contain important requirements concerning
discovery matters, representation of defendants, and other
matters.      They   are   posted on   the   Court's   website,
http://www.alsd.uscourts.gov.

      DONE this the 20th day of May, 2021.

                                        /s/Sonja F. Bivins
                                   UNITED STATES MAGISTRATE JUDGE




                                      4
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 5 of 7   PageID #: 516


                               ATTACHMENT 1

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA              :
                                      :
vs.                                   :   CRIMINAL NO.
                                      :
                                      :
                                      :
      DEFENDANT.

         CERTIFICATION REGARDING THE PRELIMINARY GUIDELINE
               CALCULATIONS OF THE PROBATION OFFICER

     The Court, during the arraignment hearing, directed the
United   States   Probation   Officer    to   prepare   preliminary
calculations, consistent with United States Sentencing Guidelines,
as an aide to the parties’ efforts to determine the range of
possible sentences that could be imposed should the Defendant be
found guilty on any pending charge.      It was intended that the
Court, the Defendant, Defendant’s attorney and the Assistant
United States Attorney, would have had an opportunity to examine
the report on preliminary calculations prior to the pretrial
conference. It was also recognized that the calculations would be
based on the Probation Officer’s review of the relevant information
available to the Probation Officer at the time his report is
completed and filed.

     The Probation Officer in this action has completed the
preliminary guideline calculations and they have been shared with
the parties.    After receipt and review of these preliminary
calculations, counsel certifies to the following:

     1.   A copy of the Probation Officer’s report containing the
preliminary guideline calculations has been shown to the Defendant
and we discussed the guideline calculations contained in the
report;

     2.   I have provided the Defendant with an independent
assessment of the preliminary guideline calculations contained in
the report;

     3.   The Defendant has been given an opportunity to ask
questions regarding the preliminary guideline calculations and I
have responded to those questions; and


                                      5
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 6 of 7   PageID #: 517



     4.   The Defendant was advised that the preliminary guideline
calculations contained in the report are based on the Probation
Officer’s review of the relevant information available to him/her
at the time the report was completed and filed, and that the United
States Sentencing Guidelines are advisory and do not bind the
Court.     Furthermore, the Defendant was also advised that the
preliminary guideline calculations might be different from the
final calculations in the event he/she is found guilty on any
pending charge and a presentencing report is ordered.

     I certify under the penalty of perjury that the foregoing
is true and correct on this the ________ day of ______________,
2021.



                              ____________________________________
                              Attorney’s Signature

                              ____________________________________
                              Attorney’s Name Printed

                              Attorney for Defendant _______________




                                      6
Case 1:21-cr-00079-KD-B Document 100 Filed 05/21/21 Page 7 of 7   PageID #: 518


                               ATTACHMENT 2

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA              :
                                      :
vs.                                   :   CRIMINAL NO.
                                      :
                                      :
      DEFENDANT.                      :

                   WAIVER OF RIGHT TO A SPEEDY TRIAL

     I understand that I have the right to have my trial commence
within the time required by the Speedy Trial Act, 18 U.S.C. § §
3161-3174, but have elected to have that time period extended.

     I, being fully advised of my rights regarding a speedy trial,
knowingly, intelligently and voluntarily waive (GIVE UP) my right
to a speedy trial.   This decision has been made after I:

          (A) was advised by my attorney of the reasons for seeking
a continuance;

          (B) became aware that the time requested in the
extension may be excluded from any calculation of time under the
Speedy Trial Act; and

          (C) with full understanding and knowledge, have agreed
to the extension of time to the              , 20    trial term.
[month]

     I certify under the penalty of perjury that the foregoing is
true and correct on this the ________ day of ______________, 2021.


                ______________________________________
                  DEFENDANT’S SIGNATURE

                              APPROVED BY:

               _______________________________________
                 COUNSEL FOR DEFENDANT




                                      7
